Citation Nr: 1142554	
Decision Date: 11/17/11    Archive Date: 11/30/11

DOCKET NO.  04-30 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant, A.J., and S.J.


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1970 to August 1971.  He served in Vietnam from June 1970 to August 1971 and was awarded the Purple Heart pursuant to injuries sustained in Vietnam.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).  

The Veteran testified at a March 2009 travel Board hearing; the hearing transcript has been associated with the claims file.  

The Board remanded the case to the RO for further development in June 2009 and January 2011.  Development has been completed and the case is once again before the Board for review.


FINDING OF FACT

The Veteran's lumbar spine degenerative disc disease, also diagnosed as lumbar spondylosis, is not etiologically related to service.  


CONCLUSION OF LAW

Lumbar spine degenerative disc disease was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) .  

VA has met its duty to notify and assist the Veteran in this case.  In a December 2002 letter, VA informed the Veteran of the evidence necessary to substantiate his claim, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  

A July 2006 letter provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice was not received prior to the initial rating decision.  Despite the inadequate timing of this notice, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO cured any VCAA notice deficiency by issuing the fully compliant notice in July 2006.  The RO readjudicated the case in subsequent supplemental statements of the case (SSOC).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a statement of the case (SOC) or SSOC can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Id.  There is no indication that any notice deficiency reasonably affects the outcome of this case.  

The Veteran's service treatment records, service personnel records, Social Security Administration (SSA) records, VA and private treatment records, and VA examinations have been associated with the claims file.  The Board notes specifically that the Veteran was afforded a VA examination in January 2010 and February 2011.  38 C.F.R. § 3.159(c)(4) (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the February 2011 VA examination obtained in this case is adequate as it is predicated on a review of the claims folder and medical records contained therein; contains a description of the history of the disability at issue; and provides a clear opinion as to the etiology of the Veteran's claimed lumbar spine disability along with reasons and bases for the opinion rendered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  

B.  Law and Analysis

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002). Under 38 U.S.C.A. § 1154(b)  and 38 C.F.R. § 3.304(d), service connection for a combat-related injury may be based on lay statements, alone, but do not absolve a claimant from the requirement of demonstrating current disability and a nexus to service, as to both of which competent medical evidence is generally required. Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  Thus, the provisions of 38 U.S.C.A. § 1154(b) do not allow a combat Veteran to establish service connection with lay testimony alone.  Rather, the statute relaxes the evidentiary requirements for determining what happened during service and is used only to provide a factual basis for a determination that a particular disease or injury was incurred or aggravated in service, not to link the service problem etiologically to a current disability.  Gregory v. Brown, 8 Vet. App. 563, 567 (1996). 

The Veteran reported in various lay statements that he sustained injuries in Vietnam when a truck that he was in hit a land mine.  He reported that he and the driver were the only survivors, and that four other passengers died in that accident.  The Veteran contends in a September 2011 statement, that his back was seriously injured in the mine explosion.  He reported that he was treated at the Army hospital in Vietnam for his back injuries and that he had pain and continuous treatment since then.  

Service treatment records, to include an October 1969 induction examination and an August 1971 separation examination, contain no complaints, diagnoses, or treatment that can be related to a back disability in service.  Service treatment records show that the Veteran was seen for a February 1971 injury to the right hip and chest.  

The record shows that in August 1971, the Veteran filed an original claim on separation for an injury to the right hip, groin area, ribs and left knee.  In his claim, the Veteran identified treatment in Vietnam for an injury to the left knee, ribs, and hip.  There was no mention of a back injury at that time.

A November 1971 VA examination, completed within three months of the Veteran's separation from service shows that the Veteran had an injury to his right hip and left knee when he hit a mine while driving a truck in Vietnam.  There were no fragment injuries and there were no fractures, only muscle contusion and bruising.  The Veteran reported pain in the right groin, right hip, and left knee at the time of examination.  A physical examination was completed.  It was noted that he Veteran was able to do a full back bend and he had a normal gait.  He was ultimately diagnosed with a contusion of the right hip, right groin, and left knee.  Again, there was no indication of a back injury noted at the time of the November 1971 VA examination.  

SSA records dated in 1986 show that the Veteran applied for SSA benefits based on disability due in part to a back injury which became disabling in November 1983.  In a July 1986 disability report, the Veteran identified cervical mid-thoracic sprain, lumbo-sacral trauma with sciatica, and constant low back pain as being disabling.  The Veteran indicated that this condition first started to bother him in August 1983.  The Veteran indicated that he first sought chiropractic treatment in January 1984.  The disability report also noted prior employment and work duties related to tree trimming and tree removal from 1982 to 1984.  SSA records dated in 1994 and 1996 note a diagnosis of lumbar strain.  SSA medical records reflect chronic back pain.  August 1983 x-rays of the lumbar spine revealed severe encroachment at L5 and some slight rotation of the lumbar spine from L3 to D10.  

In a November 1998 VA examination, the Veteran described an in-service injury in which he hit a land mine.  He stated that he was thrown approximately 100 feet into the air and sustained a fracture to the right hip and left knee at that time as well as contusions to his right chest and neck.  The Veteran again made no mention of a back injury.  An MRI of the lumbar spine, completed in conjunction with the examination, revealed some mild to moderate degenerative change involving fact joints posteriorly at L4-L5 and L5-S1

The Veteran submitted a November 1998 letter from his private physician, Dr. R.A.W.  Dr. R.A.W. noted that the Veteran served in Vietnam and continued to suffer from residuals of injuries received while there.  The Veteran complained of pain over his right hip, left knee, neck, and back.  Dr. R.A.W. opined that he Veteran's right hip, let knee, and other musculoskeletal conditions were a direct result of the injuries while serving in the armed forces. 

A February 2000 letter from Dr. R.H. notes that the Veteran had chronic back problems since the 1970s.  

VA treatment records dated from 2003 to present reflect complaints of low back pain.  No abnormality was evidenced in June 2004 x-rays of the lumbar spine.

During a March 2009 Board hearing, the Veteran described his in-service injuries.  He indicated that his whole body was hurt. 

A January 2010 VA examination of the spine noted complaints of pain, stiffness, weakness, and fatigability in the lumbosacral area.  The Veteran was unable to do range of motion tests due to severe pain.  Radiology testing of the lumbar spine was unremarkable.  The VA examiner did not provide a diagnosis or opinion with respect to the Veteran's claimed lumbar spine disability.  

VA treatment records dated in November 2010 reflect a diagnosis of lumbar spondylosis and lumbar segmental dysfunction.  

A new VA examination was completed in February 2011.  The claims file was reviewed and a physical examination was completed.  There was no objective evidence of painful motion, spasm, weakness, or tenderness on examination.  Plain films of the lumbar spine were unremarkable.  The Veteran was diagnosed with lumbar spondylosis.  The VA examiner stated that there was no notation of back pain in the claims file in service or near to the time of the Veteran's injury.  There were complaints of right hip pain, but abnormal gait was never mentioned.  Lumbar back pain complaints were noted around 1998.  The VA examiner noted the passage of time between the Veteran's injury and his complaints of low back pain.  She therefore opined that the Veteran's current lumbar spine condition was less likely than not related to his in-service injury.  

VA treatment records and a VA examination report show that the Veteran has a current lumbar spine disability, diagnosed as lumbar spondylosis.  However, objective medical evidence does not reflect an injury to the back in service, and a chronic back disability was not diagnosed until many years after the Veteran's separation from service.  The record shows that the Veteran sustained an injury in service to the right hip, chest, and left knee; however, no back injury or complaints were indicated the time of the injury, or shortly after service.  The earliest indication of a chronic disability of the lumbar spine was in 1983.  SSA records show that the Veteran reported a back injury, with the onset of a low back disability in August 1983.  August 1983 x-rays revealed severe encroachment at L5 and some slight rotation of the lumbar spine from L3 to D10.  A November 1998 MRI of the lumbar spine revealed some mild to moderate degenerative changes.

The Board finds that the most probative medical evidence of record does not establish a nexus between the Veteran's currently diagnosed lumbar spondylosis and service.  There is conflicting medical evidence with respect to the etiology of the Veteran's current lumbar spine disability.  Dr. R.A.W. opined in November 1998 that the Veteran's musculoskeletal conditions were a direct result of the injuries he sustained while serving in the armed forces, and Dr. R.H. stated in February 2000 that the Veteran had chronic back problems since the 1970s.  On the other hand, a February 2011 VA examiner opined that the Veteran's current lumbar spine condition was less likely than not related to his in-service injury.  

According to CAVC, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board. Id.  In this case, the Board finds that the February 2011 VA opinion provides the most probative evidence of record with respect to the Veteran's current diagnosis and the etiology of that diagnosis.  The VA examiner had an opportunity to review the Veteran's claims file to include service treatment records.  Based on available medical evidence, which did not reflect a back disability in service or shortly thereafter, the VA examiner found that the Veteran's current lumbar spine disability was less likely than not related to his in-service injury.

In contrast, neither Dr. R.A.W. or Dr. R.H. had the opportunity to review the claims file.  Dr. R.A.W. failed to identify any specific diagnosed back disability, but instead indicated that the Veteran's "musculoskeletal conditions" were a direct result of his in-service injuries.  The Board finds that this statement is too vague to provide a nexus between the Veteran's current lumbar spondylosis or degenerative disc disease and service.  Dr. R.H.'s statement appears only to note a history of back pain as reported by the Veteran.  The Board notes that medical opinions premised upon an unsubstantiated account of a claimant are of no probative value and does not serve to verify the occurrences described.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  As the Board will discuss further, the Board finds that the Veteran's lay statements are not credible in this case, and thus chronicity of symptomatology cannot be established based on his statements alone.  In light of the foregoing, the Board finds that Dr. R.A.W. and Dr. R.H.'s statements cannot be considered as competent evidence which addresses the etiology of the Veteran's lumbar spine disability.  

The Board finds that the Veteran has not provided credible evidence of an in-service back injury and has not provided credible lay evidence of chronic symptomatology since service.  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

The Board accepts that, in some circumstance, lay evidence may constitute competent evidence to establish a medical fact, such as hearing loss or pain.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  

The Veteran has reported that he injured his back in February 1971, when his truck hit a land mine in service.  He reported that he was treated for his back injuries in service, and reported that he had pain and continuous treatment since.  The Veteran is competent to describe an injury to the lumbar spine in service, and he is competent to describe his treatment and symptomatology since service.  The Board finds, however, that the Veteran's lay statements are not credible.  While the record does show that the Veteran was injured in service, and this is consistent with the circumstances of his service; there was no evidence of an injury to the back at that time.  Service treatment records note only an injury to the right hip and chest.  A claim filed within one year of the Veteran's February 1971 injury identifies disabilities of the right hip, groin area, ribs and left knees stemming from that injury, but made no mention of a back injury.  Similarly, a November 1971 VA examination, also completed within one year of the Veteran's claimed injury, made no mention of a back injury.  The Board finds that this contemporaneous evidence weighs against the Veteran's reports of sustaining a back injury in service.  The earliest indication of a chronic disability of the lumbar spine was in 1983.  SSA records show that the Veteran reported that his back condition first started to bother him in August 1983.  As the onset of the Veteran's back pain was reported to be many years after the Veteran's in-service injury, the Board finds that this evidence weighs against the credibility of the Veteran's reports of chronic symptomatology since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).  The Board finds, therefore, that the Veteran has not provided credible lay evidence of an in-service injury to the lumbar spine, and he has not provided credible lay evidence of chronic symptomatology since service.  

In conclusion, the Board finds that the competent and credible medical evidence of record shows that the Veteran's lumbar spine degenerative disc disease, also diagnosed as lumbar spondylosis, is not etiologically related to service.  Arthritis did not manifest within one year of the Veteran's separation from service.  The Veteran has not provided credible lay testimony of a chronic low back injury in service.  Therefore, the Board concludes the preponderance of the evidence is against finding that the Veteran's lumbar spine degenerative disc disease is etiologically related to active service.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for lumbar spine degenerative disc disease is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


